Title: To James Madison from William Lyman, 12 January 1805 (Abstract)
From: Lyman, William
To: Madison, James


12 January 1805, New York. “From your Assurances together with those of the President just before my leaving the City of Washington on the 6th ultimo I fully expected within a few days thereafter to have been appointed to the Consulate at London Accordingly on my Arrival here I instantly made Arrangements to enable me to proceed—therefore without delay whereof I thought it proper on the 28th of the same Month by my Letter of that date from hence to acquaint you and that I waited only the necessary Papers and Instruction from the Executive. But as I am still without any communication from you in the promises I trust I shall be excused for again addressing you therein and also requesting the favour to be informed as soon as may be when I shall probably be relieved not only from the feelings but the other sacrifices incident to Unexpected delay.”
